DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 2-21 are currently pending and are addressed below.
Claim 1 is canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner. Note: IDS dated 08/28/2019 cites non-patent literature that was not submitted with the application. Cited documents that are lined through have not been considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.

Regarding claim 8, the term "further" is a subjective term, which renders the claim indefinite. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. The claim or specification does not supply some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	 Further wherein claim 8 recites “the first probe point further to the entrance of the tunnel and the second probe point further to the exit of the tunnel” is unclear. Further than what? There is no reference point to base further on. The claim is understood to use information based on data obtained in or around a tunnel. 
Claim 18 is rejected by similar rationale to claim 8 above.
Claim 9 is dependent on 8 and is also understood as using any data involving a tunnel.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because:
Step 1: Statutory Category – Yes 
The claim recites a system.  The claim falls within one of the four statutory categories. MPEP 2106.03.
Step 2A prong one evaluation: Judicial Exception – Yes 
The Office submits that the foregoing limitations (collecting, classifying, classifying and comparing) constitutes judicial exceptions in terms of “mental processes” and “certain method of organizing human activity” because under its broadest reasonable interpretation in light of the specification, the claim covers performance using mental processes and sales activities or business relations.   
The claim recites collecting probe data associated with a vehicle. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person could recognize basic vehicle movements (forward/reverse) or speeding up, slowing down, taking a particular route, stopping, etc... Further vehicle data could be acquired from a system that displays vehicle information and is just seen by the user. Probe data could be collected in multiple places, including a tunnel. This step is directed to a mental process.
The limitations of classifying probe data (notice a difference) from determined vehicle data is not precluded from being done in the mind.  For example, a person could mentally classify determined data (stopping, speeding, direction etc.).  These steps are mental processes.
Classifying a second probe data for comparison is also a process that can be done in one’s mind and would not actually require any specific system as claimed. 
Step 2A Prong Two evaluations – Practical Application – No

In the present case, the additional limitations beyond the above-noted abstract idea are as follows:

Claim 2 recites additional element of comparing probe tunnel data.
The claim limitation of comparing first and second probe data for validation is also directed to extra-solution activity of collecting/organizing data.  This step could also amount to mere data collecting which is a form of insignificant extra-solution activity, see MPEP2106.05(g). 
Further being during probe data being from a vehicle travel from network geometry topology of a tunnel, is described at a high level of generality (i.e. where and what data is acquired).  This amounts to insignificant application of the identified abstraction per MPEP 2106.05(g).  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.


2B Evaluation: Inventive Concept – No

Claims 2 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use (vehicles) is not indicative of an inventive concept (significantly more).
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of comparing probe data is considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the vehicle/system/network (none of which are even identified in the claim language) are anything other than possible generic, off the-shelf computer components, and mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner MPEP2106.05 (g). 

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

	Claims 3 -11 are also deficient according to 101 above and are rejected as well. 
Claims 12 and 19 are rejected by the same rationale of claim 2 above.
	Claims 13-18 and 20-21 do not overcome the 101 above and are rejected as well.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-6 and 8-16, and 18-21 are rejected under 35 U.S.C. 103 as obvious over US 101301033290 (“Hardin”) or in the alternative in further view of US 20130253811 ("Miya").

As per claim 2 Hardin discloses a method comprising:
collecting probe data associated with at least one vehicle travelling in a network geometry topology including a tunnel [¶ 11 traffic analytics (TFL information), ¶ 26 includes NBSP with UE time data, ¶ 74 system ideal for tunnel path]; 
classifying a first probe point collected upstream of the tunnel as a starting point of a tunnel path, a super path, or a combination thereof [abstract (real time), ¶ 26 TFL (timed fingerprint location) with NBSP, UE, ¶ 45 determine time between intersections (start and end locations), ¶ process applied in tunnels];
classifying a second probe point collected downstream of the tunnel as an endpoint of the tunnel path, the super path, or a combination thereof [¶ 32 function of location over time, ¶ 45 (time between points), ¶ 74 in tunnels]; and
comparing the first probe point and the second probe point against a network geometry
topology data to validate the collected probe data [¶ 25 Use TFL (timed fingerprint location) in combination with a UE (user device), ¶ 26 combining TFL with NBSP (creates dataset pairs) for determining a beginning and an end point traffic analytics (such as speed ¶ 27), (The TFL information is used as validation component to create a data set pair in NBSP, for determining correct location for use of determining traffic analytics for said location between two points), ¶ 32 (similar to NBSP, TFLs are used for confirming MSIG components) generate a motion segment for a UE based on location characteristics].
	Hardin discloses a type of geometry topology system but is silent to any details of such [Fig. 6]. Applicant describes the network geometry topology as: 
For the purpose of illustration herein, the network geometry topology defines the arrangement of and/or relationship between the various links and/or nodes surrounding the tunnel for which the probe data was gathered. As such, the network geometry topology may be depicted physically or logically and maintained as a dataset in association with a unique identifier… [¶ 35 of publication]. 
It appears to suggest data is gathered along a pathway which is representative of a network geometry topology. As such Hardin is understood to disclose said interpretations of claim limitations. However in the alternative, Miya discloses a system with network geometry topology that involves a node data links that are used with a navigation map [¶ 28].
It would have been obvious to one of ordinary skill in the art before the effective filing
date the invention was made to modify Hardin to include the map information as taught by Miya
for purposes of maps to determine extended information about a route to increase user and traffic awareness.

As per claim 12 Hardin discloses an apparatus comprising:
at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least on processor, cause the apparatus to perform at least the following, collect probe data [¶ 74 system provided for tunnel traffic analytics, Fig. 4, Fig. 12];
classify a first probe point collected upstream of the tunnel as a starting point of a tunnel path, a super path, or a combination thereof [abstract (real time), ¶ 26 TFL (timed fingerprint location) with NBSP, UE, ¶ 45 determine time between intersections (start and end locations), ¶ process applied in tunnels]; 
classify a second probe point collected downstream of the tunnel as an endpoint of the tunnel path, the super path, or a combination thereof [¶ 32 function of location over time, ¶ 45 (time between points), ¶ 74 in tunnels]; and
compare the first probe point and the second probe point against a network geometry topology data to validate the collected probe data [¶ 25 Use TFL (timed fingerprint location) in combination with a UE (user device), ¶ 26 combining TFL with NBSP (creates dataset pairs) for determining a beginning and an end point traffic analytics (such as speed ¶ 27), (The TFL information is used as validation component to create a data set pair in NBSP, for determining correct location for use of determining traffic analytics for said location between two points), ¶ 32 (similar to NBSP, TFLs are used for confirming MSIG components) generate a motion segment for a UE based on location characteristics].
	Hardin discloses a type of geometry topology system but is silent to any details of such [Fig. 6]. Applicant describes the network geometry topology as: 
For the purpose of illustration herein, the network geometry topology defines the arrangement of and/or relationship between the various links and/or nodes surrounding the tunnel for which the probe data was gathered. As such, the network geometry topology may be depicted physically or logically and maintained as a dataset in association with a unique identifier… [¶ 35 of publication]. 
It appears to suggest data is gathered along a pathway which is representative of a network geometry topology. As such Hardin is understood to disclose said interpretations of claim limitations. However in the alternative, Miya discloses a system with network geometry topology that involves a node data links that are used with a navigation map [¶ 28].
It would have been obvious to one of ordinary skill in the art before the effective filing
date the invention was made to modify Hardin to include the map information as taught by Miya
for purposes of maps to determine extended information about a route to increase user and traffic awareness.

As per claim 19 Hardin discloses a computer readable storage medium including one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform [Fig. 4, Fig. 12]:
collecting probe data associated with at least one vehicle travelling in a network geometry topology including a tunnel [¶ 11 traffic analytics (TFL information), ¶ 26 includes NBSP with UE time data, ¶ 74 system ideal for tunnel path];
classifying a first probe point collected upstream of the tunnel as a starting point of a tunnel path, a super path, or a combination thereof [abstract (real time), ¶ 26 TFL (timed fingerprint location) with NBSP, UE, ¶ 45 determine time between intersections (start and end locations), ¶ process applied in tunnels];
classifying a second probe point collected downstream of the tunnel as an endpoint of the
[¶ 32 function of location over time, ¶ 45 (time between points), ¶ 74 in tunnels]; and
comparing the first probe point and the second probe point against a network geometry
topology data to validate the collected probe data [¶ 25 Use TFL (timed fingerprint location) in combination with a UE (user device), ¶ 26 combining TFL with NBSP (creates dataset pairs) for determining a beginning and an end point traffic analytics (such as speed ¶ 27), (The TFL information is used as validation component to create a data set pair in NBSP, for determining correct location for use of determining traffic analytics for said location between two points), ¶ 32 (similar to NBSP, TFLs are used for confirming MSIG components) generate a motion segment for a UE based on location characteristics].
Hardin discloses a type of geometry topology system but is silent to any details of such [Fig. 6]. Applicant describes the network geometry topology as: 
For the purpose of illustration herein, the network geometry topology defines the arrangement of and/or relationship between the various links and/or nodes surrounding the tunnel for which the probe data was gathered. As such, the network geometry topology may be depicted physically or logically and maintained as a dataset in association with a unique identifier… [¶ 35 of publication]. 
It appears to suggest data is gathered along a pathway which is representative of a network geometry topology. As such Hardin is understood to disclose said interpretations of claim limitations. However in the alternative, Miya discloses a system with network geometry topology that involves a node data links that are used with a navigation map [¶ 28].
It would have been obvious to one of ordinary skill in the art before the effective filing
date the invention was made to modify Hardin to include the map information as taught by Miya


As per claims 3, 13, and 20 Hardin discloses further comprising: removing probe data that do not correspond to the network geometry topology data based, at least in part, on the comparison [¶ 52 data smoothing, outlier removal (in order to remove an outlier, it has to be compared to other data to determine it is an outlier)].
As per claim 4, 14, and 21 Hardin discloses further comprising: updating the probe data for the tunnel path, the probe data for the super path, the network geometry topology data for the tunnel, or a combination thereof based, at least in part, on the comparison [abstract; real time, ¶ 52 data aggregation, manipulating].
As per claims 5 and 15 Hardin discloses further comprising: collecting timestamp information, location information, or a combination thereof at respective probe points at the upstream of the tunnel, the downstream of the tunnel, or a combination thereof; and determining an average tunnel speed based, at least in part, on the timestamp information, the location information, or a combination thereof [¶ 26 TFL (timed fingerprint location) with NBSP, UE, ¶ 45 determine time between intersections (start and end locations), ¶ 27 to determine speed, ¶ 32 TFL with MSIG, ¶ 74 applied in a tunnel situation].
As per claims 6 and 16 Hardin discloses further comprising: determining traffic congestion level associated with the tunnel path, the super path, or a combination thereof based, at least in part, on the average speed information [¶ 27 traffic analytics, ¶ 45 motion segment information, traffic density]. 
As per claims 8 and 18 Hardin discloses further comprising: calculating the super path based, at least in part, on the first probe point further to the entrance of the tunnel and the second probe point further to the exit of the tunnel [¶ 74].
As per claim 9 Hardin discloses further wherein the super path includes the tunnel path [¶ 74].
As per claim 10 Hardin discloses further wherein the network geometry topology defines arrangements, relationships, or a combination thereof between one or more links, one or more nodes, or a combination thereof surrounding the tunnel [¶ 26 TFL with NBSP dataset, ¶ 74 applied in tunnel, Fig. 6].
As per claim 11 Hardin discloses further wherein the probe data comprises location information, temporal information, or a combination thereof for the first probe point and the second probe point [¶ 25 TFL information with UE].
Claims 7 and 17 are rejected under 35 U.S.C. 103 as obvious over US 101301033290 (“Hardin”) in view of US 20130253811 ("Miya") in further view of US 20160258766 (“Felem”).

As per claims 7 and 17 Hardin discloses further comprising: calculating the tunnel path based, at least in part, on the first probe point near to the entrance of the tunnel and the second probe point near to the exit of the tunnel [¶ 74].
Hardin is silent to the probe points being nearest the entrance or nearest the exit to determine a tunnel however It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to understand if taking into account data on a 
Felem discloses further data taken nearest the entrance of a tunnel and nearest at the exit of a tunnel [¶ 32 reader at the entrance of tunnel, reader at exit of tunnel].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Hardin with the teachings of Felem to identify the tunnel with data at the entrance of the tunnel and data at the end of the tunnel to mark a tunnel environment for a traveling vehicle and interpret data as tunnel data for increasing classification of data for easier interpretation.  

	Additional Art to Consider
Application Pub. No. 6532432 titled, PORTABLE GPS VELOSITY/DISTANCE METER, also discloses tunnel measuring system for speed and display. This is similar to the Applicant’s invention in that Applicant’s does not rely on GPS due to interference and unreliability in a tunnel environment for determining vehicle motion data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/            Examiner, Art Unit 3662     

/JELANI A SMITH/            Supervisory Patent Examiner, Art Unit 3662